United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Wisconsin Rapids, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1060
Issued: August 17, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 12, 2007 appellant filed a timely appeal from August 14, 2006 and January 5,
2007 decisions of the Office of Workers’ Compensation Programs, adjudicating her schedule
award claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has more than a one percent permanent impairment of her
left lower extremity.
FACTUAL HISTORY
On March 13, 2003 appellant, then a 46-year-old letter carrier, filed a traumatic injury
claim alleging that on March 12, 2003 she injured her left foot when she slipped on ice and her
foot “came down hard.” The Office accepted her claim for a left foot strain. The Office
subsequently accepted an April 1, 2004 recurrence of disability. On December 23, 2004
appellant filed a claim for a schedule award.

In reports dated December 16 and 20, 2004, Dr. Douglas P. Galuk, an attending Boardcertified orthopedic surgeon, stated that appellant had no gross swelling in her left foot but there
was mild tenderness of the first metatarsophalangeal (MTP) joints. X-rays revealed no change
from previous x-rays in joint space narrowing at the cuboid/cuneiform joint. Dr. Galuk
diagnosed first MTP joint arthrosis of the left foot, degenerative disease of the fourth metatarsal
and cuneiform joints of the left foot, a pronated left foot and a left midfoot sprain with continued
pain. He indicated that appellant had a three percent impairment. However, Dr. Galuk did not
indicate whether she had a three percent impairment of the foot or of the lower extremity. He
also did not explain how he determined appellant’s impairment rating with reference to specific
tables in the fifth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment.1
On February 2, 2005 the Office asked Dr. Galuk to provide an impairment rating for
appellant based on the A.M.A., Guides. The Office provided a list of factors to be considered
which included loss of function due to pain, sensory alteration, limitation of motion of joints,
muscle weakness or atrophy (with reference to specific affected muscles) or causalgia.
Dr. Galuk was asked to describe any foot or toe pain, sensory loss or alteration of sensation and
explain whether it was localized to a specific peripheral nerve or particular area. The Office
indicated that measurements for range of motion should be provided for the toes. The Office
asked Dr. Galuk to explain his impairment rating with reference to applicable tables in the
A.M.A., Guides. In an April 8, 2005 report, Dr. Galuk stated:
“Restriction of motion includes 11 degrees of hyperpronation as well as [a seven]
degree reduction in supination based on active motion. Passive motion is retained
at full, however. There is a decrease in supinatory strength as well as eversion
primarily due to pain. There is the aforementioned ankylosis and arthrofibrosis
due to the continued midfoot chronic sprain. There is a dorsal deformity at the
base of the first metatarsal and cuneiform joints. X-rays confirm decreased joint
space at the cuboid cuneiform joint. [Appellant] experiences aching, tenderness
and occasional sharp pain with any appreciable time on her feet. The percentage
of impairment as directed by the [A.M.A., Guides] has been assigned as a [three]
percent permanent partial disability compared to an amputation at the ankle.”

1

A.M.A., Guides (5th ed. 2001).

2

On July 12, 2006 Dr. Benjamin P. Crane, an Office medical adviser,2 found that appellant
had a one percent impairment of the left lower extremity, based on Grade 4 pain in the
distribution of the superficial peroneal nerve, according to Table 16-10 at page 482 and Table
17-37 at page 552 of the A.M.A., Guides, fifth edition. He stated:
“[Appellant] was diagnosed with a left foot sprain [and] was treated [with] pain
medications, custom arch supports and rest. [She] ultimately returned to work
with minimal restrictions.
“Currently [appellant] reports mild foot pain made worse with strenuous activity.
There is not a physical examination, provided in the medical narrative, which
clearly describes [appellant’s] current condition. There is decreased supinator and
eversion strength secondary to pain. Radiographs are read by Dr. Galuk as
demonstrating decreased joint space at the cuboid cuneiform joint, cartilage level
is not documented.
“It should be noted [that] decreased strength cannot be rated in the presence of
decreased [range of] motion, painful conditions, deformities or absence of parts
that prevent effective application of maximal force in the region being evaluated
(Paragraph 1, [page] 508).”
On August 14, 2006 the Office granted appellant a schedule award for 2.88 weeks3 from
October 1 to 21, 2004 based on a one percent impairment of her left lower extremity. On
September 5, 2006 appellant requested a review of the written record and submitted another copy
of Dr. Galuk’s April 8, 2005 report.
By decision dated January 5, 2007, the Office denied modification of the August 14,
2006 decision.
LEGAL PRECEDENT
The schedule award provision of the Act4 and its implementing regulation5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, the Act does not
specify the manner in which the percentage of loss shall be determined. For consistent results
2

See Federal (FECA) Procedural Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002) (these procedures contemplate that, after obtaining all necessary medical
evidence, the file should be routed to an Office medical adviser for an opinion concerning the nature and percentage
of impairment in accordance with the A.M.A., Guides, with the medical adviser providing rationale for the
percentage of impairment specified, especially when there is more than one evaluation of the impairment present).
3

The Federal Employees’ Compensation Act provides for 288 weeks of compensation for 100 percent loss or loss
of use of a lower extremity. 5 U.S.C. § 8107(c)(2). Multiplying 288 weeks by one percent equals 2.88 weeks of
compensation.
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

3

and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulation as the
appropriate standard for evaluating schedule losses.6
The A.M.A., Guides provides for three separate methods for calculating the lower
extremity permanent impairment of an individual: anatomic, functional and diagnosis based.7
The anatomic method involves noting changes, including muscle atrophy, nerve impairment and
vascular derangement, as found during physical examination.8 The diagnosis-based method may
be used to evaluate impairments caused by specific fractures and deformities, as well as
ligamentous instability, bursitis and various surgical procedures, including joint replacements
and meniscectomies.9 The functional method is used for conditions when anatomic changes are
difficult to categorize or when functional implications have been documented and includes range
of motion, gait derangement and muscle strength.10 The evaluating physician must determine
which method best describes the impairment of a specific individual based on patient history and
physical examination.11 When uncertain about which method to use, the evaluator should
calculate the impairment using different alternatives and choose the method or combination of
methods that gives the most clinically accurate impairment rating.12 If more than one method
can be used, the method that provides the higher impairment rating should be adopted.13
ANALYSIS
The Board finds that this case is not in posture for a decision. Further development of the
medical evidence is necessary to determine whether appellant has more than a one percent left
lower extremity impairment.
Dr. Galuk’s impairment rating included the following findings:
“Restriction of motion includes 11 degrees of hyperpronation as well as [a] 7
degree reduction in supination based on active motion. Passive motion is retained
at full, however. There is a decrease in supinatory strength as well as eversion
primarily due to pain. There is the aforementioned ankylosis and arthrofibrosis
due to the continued midfoot chronic sprain. There is a dorsal deformity at the
base of the first metatarsal and cuneiform joints. X-rays confirm decreased joint
6

Id.

7

A.M.A., Guides 525.

8

Id.

9

Id.

10

Id. at 525, Table 17-1.

11

Id. at 548, 555.

12

Id. at 526.

13

Id. at 527, 555.

4

space at the cuboid cuneiform joint. [Appellant] experiences aching, tenderness
and occasional sharp pain with any appreciable time on her feet. The percentage
of impairment as directed by the [A.M.A., Guides] has been assigned as a [three]
percent permanent partial disability compared to an amputation at the ankle.”
There are several deficiencies in Dr. Galuk’s impairment rating. He did not clearly state
whether appellant’s three percent impairment was for her lower extremity or for her foot.
Dr. Galuk did not include all of the information requested by the Office such as complete range
of motion measurements. He did not provide a thorough analysis of any loss of function due to
pain, sensory alteration, limitation of motion of joints, causalgia or muscle weakness or atrophy,
with reference to specific affected muscles. Dr. Galuk did not provide a complete description of
any foot or toe pain, sensory loss or alteration of sensation and explain whether it was localized
to a specific peripheral nerve or particular area. He noted that x-rays revealed decreased joint
space at the cuboid and cuneiform joints but he did not provide cartilage level measurements as
shown on x-ray. Dr. Galuk did not explain his impairment rating with reference to applicable
tables in the A.M.A., Guides.
Dr. Crane noted that appellant had mild foot pain made worse with strenuous activity.
He determined that appellant had a one percent impairment of the left lower extremity for pain or
sensory loss based on Grade 4 pain in the distribution of the superficial peroneal nerve,
according to according to Table 16-10 at page 482 and Table 17-37 at page 552 of the A.M.A.,
Guides, fifth edition.
There is no medical evidence of record with a complete physical description of
appellant’s left lower extremity condition and a thorough discussion of her impairment with
reference to applicable tables in the fifth edition of the A.M.A., Guides. As noted, after
obtaining all necessary medical evidence is obtained, the file should be routed to an Office
medical adviser for an opinion concerning the nature and percentage of impairment in
accordance with the A.M.A., Guides, with the medical adviser providing rationale for the
percentage of impairment specified, especially when there is more than one evaluation of the
impairment present. Dr. Galuk did not provide complete measurements and descriptions of all
the factors to be considered in determining appellant’s foot or lower extremity impairment.
Because Dr. Crane based his impairment rating on Dr. Galuk’s report, his impairment rating is
likewise insufficient to establish appellant’s left lower extremity impairment.
Although the claimant has the burden of establishing entitlement to compensation, the
Office shares responsibility in the development of the evidence.14 On remand, the Office should
refer appellant to an appropriate medical specialist for a complete and thorough evaluation of her
left lower extremity and an impairment rating based on correct application of the A.M.A.,
Guides. The physician should provide medical rationale explaining why a particular rating
method was selected. If more than one impairment rating method can be used in evaluating
appellant’s impairment, the method that provides the higher rating should be adopted.15

14

Willie James Clark, 39 ECAB 1311 (1988).

15

A.M.A., Guides 527.

5

CONCLUSION
The Board finds that this case is not in posture for a decision. On remand, the Office
should refer appellant to an appropriate medical specialist for an examination and evaluation of
her left lower extremity impairment.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated January 5, 2007 and August 14, 2006 are set aside and the case is
remanded for further development consistent with this decision.
Issued: August 17, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

